Citation Nr: 0703687	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-09 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from February 1946 to 
March 1949, and from August 1949 to March 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating action of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  In 
June 2005, the Board remanded the matter to the RO via the 
Appeals Management Center (AMC) for the purpose of obtaining 
additional evidence.  The matter was returned to the Board in 
November 2006 for final appellate consideration.

In October 2006, the veteran submitted additional evidence 
via facsimile to the RO.  The RO forwarded this evidence (VA 
treatment records) to the Board in January 2007 without 
reviewing it.  Normally, such evidence must be considered by 
the RO, the agency of original jurisdiction, prior to 
adjudication of the claim by the Board.  38 CFR § 20.1304 
(2006); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, in a statement dated in February 2006, the veteran's 
representative executed a waiver of initial RO review of the 
new evidence.  The evidence will therefore be considered in 
this decision.  


FINDINGS OF FACT

1.  The veteran is service connected for the residuals of a 
left knee injury with traumatic arthritis, limitation of 
motion, and ankylosis, evaluated as 40 percent disabling.

2.  The veteran has an 8th grade education and, in addition 
to six years of active military service, he has worked as a 
custodian; he last worked in 2005.

3.  The veteran is not unemployable solely due to his 
service-connected left knee disability.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
purposes on the basis of individual unemployability have not 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the RO's August 2005 notice letter 
informed the veteran that he could provide evidence to 
support his claim for a total disability evaluation based on 
individual unemployability or location of such evidence and 
requested that he provide any evidence in his possession.  
The notice letter notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for a total disability evaluation 
based on individual unemployability, but he was not provided 
with notice of the type of evidence necessary to establish 
effective dates.  As the Board concludes below that the 
preponderance is against the veteran's claim and no total 
disability rating or effective date will be assigned, there 
is no prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

Recognition is also given to the fact that the complete VCAA 
notification was sent after the initial adjudication of the 
veteran's claim.  However, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full VCCA-complying notice was not provided 
prior to the initial adjudication of the claim the veteran 
had ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records have been obtained.  Records from the 
Cheyenne VA Medical Center (VAMC) and E.E. Young, M.D, are 
also of record.  The veteran has not identified any other 
post-service medical care providers. The veteran was afforded 
a VA examination in August 2005.  In light of the foregoing, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159. 


Total disability evaluation based on individual 
unemployability

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  38 C.F.R. § 4.15.

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c) (West 2002).

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91.

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); see also Van Hoose, 4 Vet. App. at 
363.  If total industrial impairment has not been shown, the 
VA is not obligated to show that a veteran is incapable of 
performing specific jobs in considering a claim for a total 
rating based on individual unemployability.  See Gary v. 
Brown, 7 Vet. App. 229 (1994).

Service connection is currently in effect for residuals of a 
left knee injury with traumatic arthritis, which is evaluated 
as 40 percent disabling.  The veteran is not service 
connected for any other disability.  He therefore does not 
meet the schedular requirements for a total disability rating 
based on individual unemployability.  Nevertheless, he 
contends that his service-connected left knee disability, in 
and of itself, prevents him from obtaining or maintaining 
employment.

Evidence contained in the record shows that the veteran last 
worked as a custodian in 2005.  According to his employer, he 
worked approximately 20 hours a week.  He had worked at that 
job since January 2001.  He also had a history of working as 
custodian at K-mart, which he retired from in 1989.  He 
claimed in his original application for compensation that he 
left his job at K-Mart due to retirement.  Additionally, 
there is some evidence that suggests that the veteran has an 
8th grade education.  

The evidence favoring the veteran's claim consists of a 
February 2005 report from Dr. E.E. Young.  Dr. Young stated 
that the veteran suffered from significant post-traumatic 
arthritis of the knee, which required use of a brace.  He 
said the veteran was unable to walk long distances and was 
incapable of gainful employment.  No reference was made with 
regard to sedentary employment.  He added that the veteran 
had been his long-time patient.  

Consideration has also been given to a September 2005 report 
from the Cheyenne VAMC.  The report indicates that the 
veteran was evaluated at the Specialty Clinic (orthopedic) 
and placed on a work restriction.  Specifically, from the 
date of the evaluation (September 13, 2005), the veteran was 
given a permanent restriction from working.  A progress note 
dated on September 13, 2005, and completed by the same 
physician that signed the work restriction report, shows that 
the veteran was seen for complaints of being unable to work 
as a custodian due to chronic left knee pain .  The physician 
noted that the veteran could experience improvement in his 
knee if he stopped working.  Neither the report nor the 
progress note discussed the type of work restriction placed 
on the veteran.  There was also no reference to sedentary 
work.  

Also of record is a September 2006 VA progress note.  
Therein, the examiner indicated that the veteran suffered 
from chronic knee pain as well as degenerative changes of the 
lumbar spine and spondylosis.  He went on further to express 
the opinion that the veteran was not able to be gainfully 
employed at this time.  However, referencing the knee and 
lumbar spine disabilities, the examiner stated that "these 
orthopedic injuries and pain have resulted in inability of 
him to do any physical work."  Once again, there was no 
mention of the veteran's capacity to engage in sedentary 
employment.

The evidence weighing against the veteran's claim consists of 
a November 2005 VA examination.  Following a physical 
examination and review of the claims file, the examiner 
determined that the veteran would not be able to do any work 
requiring prolonged standing or walking.  However, he added 
that there were "no limitations to sedentary employment."  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

As noted above, the report from Dr. Young and the September 
2005 and September notes from the Cheyenne VAMC made no 
reference to the veteran's ability to engage in sedentary 
employment.  Indeed, the September 2006 progress note 
specifically indicated that the veteran's orthopedic 
disabilities (left knee and low back) prevented him from 
engaging in "physical work."  The September 2005 work 
restriction note was predicated on the veteran's complaints 
of being unable to perform his duties as a custodian, which 
is clearly an active and physical job.  The report from Dr. 
Young similarly focused on the veteran's physical limitations 
- his inability to walk long distances.  The veteran's 
ability to engage in sedentary employment was not discussed 
in any of the three reports.  By contrast, the November 2005 
report was the only opinion/record that addressed the 
veteran's employability in terms of sedentary and non-
sedentary (active/strenuous) employment.  The examiner 
acknowledged that the veteran was no longer capable of 
employment that required prolonged standing or walking, but 
that he faced no limitations to sedentary work.  The Board 
therefore affords greater weight to the November 2005 VA 
examination report as it is much more thorough in its 
assessment of the veteran's employability.  Based on the 
November 2005 VA examination report, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a total disability evaluation based on individual 
unemployability.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The RO has not submitted the veteran's case to the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation. In this case, the evidence does 
not require such submission.  A review of the record on 
appeal reveals no unusual or exceptional problems associated 
with the veteran's service-connected disabilities.  There is 
no indication that he would require exceptional treatment or 
extended time off from work due to his service-connected 
disabilities such as to require a referral of the case to the 
Director, Compensation and Pension Service under 38 C.F.R. §§ 
3.321(b)(1), 4.16(b).

The veteran's assertions of unemployability are not plausible 
for several reasons.  Although the veteran claims that he is 
disabled and unemployable because of his service-connected 
left knee disability, this statement is incorrect in that the 
preponderance of the medical evidence does not establish that 
his left knee disability prevents him from engaging in 
sedentary employment.  Moreover, a review of the record shows 
that the veteran suffers from spondylosis of the lumbar spine 
and chronic respiratory problems.  These conditions are not 
for consideration when addressing whether the veteran is 
unemployable solely because of service-connected 
disabilities.

A total rating based on individual unemployability for VA 
compensation purposes requires that the veteran be 
unemployable solely because of service-connected disorders.  
The overwhelming weight of the evidence is that, while the 
veteran may not be working, his unemployment status is not 
primarily attributed to his service-connected disability.  
The disability rating assigned to the veteran compensates him 
for the average impairment of earning capacity.  There is no 
credible evidence that his lack of employment is due 
entirely, or even primarily, to his service-connected 
disorder.  Consequently, it is the Board's opinion that the 
veteran's service-connected left knee disability alone is not 
sufficient to produce the veteran's unemployability.

The preponderance of the evidence is against the veteran's 
claim for a total disability rating based on individual 
unemployability and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002).  
Therefore, the veteran's claim for a total disability rating 
based on individual unemployability must be denied.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


